Case: 1:18-mc-00010-SJD-SKB Doc #: 26 Filed: 10/05/18 Page: 1 of 3 PAGEID #: 749




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO


STEVEN B. BARGER, an individual,                 Civil Case No. EDNY: 1:17-cv-04869-FB-LB

              Plaintiff,
                                                 Civil Case No. 1:18-mc-00010-SJD-SKB
v.

FIRST DATA CORPORATION, et al.,

              Defendants.


       DEFENDANTS’ MOTION TO SHORTEN TIME FOR KELLY TO REPLY

       Defendants First Data Corporation, Frank Bisignano, Dan Charron, Anthony Marino,

Karen Whalen, and Rhonda Johnson respectfully submit this Motion to Shorten the Time for

Julie Kelly to Reply to ECF Nos. 24 and 25.

       1.     On October 2, 2018, Kelly filed a Rule 72 Objection (ECF No. 24) to the Court’s

September 19, 2018 Order (ECF No. 21), which had granted Defendants’ Motion to Compel.

       2.     Defendants filed their opposition (ECF No. 25) on October 5, 2018.

       3.     The Local Rules provide that a party may file a reply to an opposition within 14

days of service. Thus, pursuant to the Local Rules, Kelly’s reply memorandum is due by October

18, 2018.

       4.     However, the Court’s Order dated September 19, 2018 (ECF No. 21) compels

Kelly to appear for her deposition on October 15, 2018.

       5.     Accordingly, Defendants request that any reply to their opposition be shortened to

a period of five days and be filed by 5 PM on Wednesday, October 10, 2018. Defendants must

make travel arrangements for the October 15, 2018 deposition of Kelly and need to know

whether the deposition will proceed as compelled by the Court.
Case: 1:18-mc-00010-SJD-SKB Doc #: 26 Filed: 10/05/18 Page: 2 of 3 PAGEID #: 750




                                                    Respectfully submitted,

                                                    /s/ Matthew R. Byrne
                                                    Matthew R. Byrne (0082228)
                                                    JACKSON LEWIS P.C.
                                                    PNC Center, 26th Floor
                                                    201 E. Fifth Street
                                                    Cincinnati, Ohio 45202
                                                    Telephone: (513) 898-0050
                                                    Facsimile: (513) 898-0051
                                                    Email: matthew.byrne@jacksonlewis.com

                                                    Local Counsel for Defendants

Of Counsel:

Gillian A. Cooper, Esq. (admitted pro hac vice)
650 College Road East, Suite 4000
Princeton, New Jersey 08540
T: (609) 452-5021
Gillian.Cooper@saul.com

Attorneys for Defendants

Dated: October 5, 2018




                                              -2-
Case: 1:18-mc-00010-SJD-SKB Doc #: 26 Filed: 10/05/18 Page: 3 of 3 PAGEID #: 751




                                CERTIFICATE OF SERVICE

       I hereby certify that a true and correct copy of the foregoing was served on the following

via regular mail and electronic mail:

                                              Julie Kelly
                                          823 Dorgene Lane
                                        Cincinnati, Ohio 45244

       I hereby certify that a true and correct copy of the foregoing was served on the following

via electronic mail:

                                      David A. Zeitlin, Esq.
                                      Zeitlin & Zeitlin, P.C.
                                    50 Court Street, Suite 506
                                   Brooklyn, New York 11201
                                       T: (718) 522-5644
                                   david@zeitlinlawfirm.com
                                      Attorneys for Plaintiff

                                    Shawn E. Shearer, Esq.
                             The Law Office of Shawn Shearer, P.C.
                             3839 McKinney Avenue, Suite 155-254
                                     Dallas, Texas 75204
                                      T: (214) 434-1594
                                    shawn@shearerlaw.pro
                                     Attorneys for Plaintiff

                                                             /s/ Matthew R. Byrne
                                                             Matthew R. Byrne

Dated: October 5, 2018




                                                 -3-
